Justice PLEICONES
dissenting:
I respectfully dissent and, as explained below, would vacate the circuit court’s order and remand the matter to that court for reconsideration.
The majority holds that “[t]he circuit court reviews the order of the State Board under the Administrative Procedures Act (APA).... ” I disagree,2 and would hold that the charter school appeal process for cases such as this which commenced before July 1, 2000, lies entirely outside the APA. In my opinion, the confusion that has resulted from the misapplication of the APA by the circuit court renders the order before us incapable of intelligent review such that a remand is required.
In 1996, the General Assembly enacted the “South Carolina Charter Schools Act of 1996 (the Act),”3 codified at S.C.Code Ann. §§ 59-40-10 et seq. Pursuant to the Act, if the local board denies an application “the charter applicant may appeal the denial to the State Board of Education pursuant to Section 59-40-90.” This section establishes the procedure for these appeals, and allows the State Board to affirm or reverse the local board’s action. § 59-40-90(C). Under the Act, the State Board acts as an appellate body in reviewing the local board’s decision. The State Board’s scope of review and standard of review in this appellate process in found in 24 S.C. Regs. 43-600(l)(D) and (E).4
Under the version of the Act in effect at the time this case arose, the “final decision of the state board may be appealed by any party to the circuit court for the county in which the proposed charter school is or was to have located [sic].” § 59-*57040-90(D). This right to appeal to the circuit court exists pursuant to the Act, not the APA. As an appeal outside the ambit of the APA, the circuit court’s jurisdiction is founded on S.C.Code Ann. § 18-7-10 (1985) and its scope of review is governed by S.C.Code Ann. §§ 18-7-170 through -190 (1985). In my view, the conclusion that this appeal lies outside the APA is confirmed by 2006 Act No. 274. This act, effective July 1, 2006, amends § 59-40-90 to provide that charter school appeals from the state board are now made to the Administrative Law Court.
The circuit court reviewed this appeal under the APA rather than under the Title 18 standards. As a result, this Court cannot perform its appellate function with any degree of certainty. I would therefore vacate the circuit court order and remand for reconsideration under the Title 18 standard. See Karl Sitie Plumbing Co., Inc. v. Darby Dev. Co. of Columbia, Inc., 295 S.C..70, 367 S.E.2d 162 (Ct.App.1988) (circuit court. order applying wrong standard of review reversed and remanded for redetermination).

. I also disagree with Part III of the majority's opinion which analyzes the sufficiency of the Lee Board’s Notice of Determination under an APA standard. A local school board is not an agency within the meaning of the APA, S.C.Code Ann. § 1-23-310(2) (2005): in my opinion, the expansion of this definition to include local institutions intrudes on the Legislature's prerogative, and is unduly burdensome to those entities.


. 1996 Act No. 447, § 2, as amended by 2002 Act No. 341, § 1.


. Among other things, this regulation requires the State Board when acting in its appellate capacity under the Act to apply standards very similar to those used by a circuit court when reviewing an APA appeal.